 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
           JENNIFER SANCHEZ,
 6
                                     Plaintiff,
 7
                  v.
 8                                                              C17-1353 TSZ
           KIRSTJEN NIELSEN, Secretary,
 9         United States Department of Homeland                 MINUTE ORDER
           Security, Immigration and Customs
10         Enforcement, 1

11                                   Defendant.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    Plaintiff’s motion, docket no. 20, to compel Melissa Oberloh (formerly
14 Tillett) to comply with a subpoena duces tecum and appear for deposition is STRICKEN
   without prejudice in light of defendant’s representation that Ms. Oberloh will not be
15 called as a defense witness at trial.

16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of October, 2018.
18

19                                                         William M. McCool
                                                           Clerk
20
                                                           s/Karen Dews
21                                                         Deputy Clerk

22   1
      Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Nielsen is hereby SUBSTITUTED for
     former Acting Secretary Elaine Duke, and the Clerk is DIRECTED to update the docket accordingly.
23

     MINUTE ORDER - 1
